Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1,8,11,18,22-23 and 25 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 8, 11, 18, 22-23,  the prior art of record does not disclose either alone or in combination of method/terminal for transmitting a signal, comprising: receiving, by a terminal device, first indication information from a network device, wherein the first indication information indicates a mapping relationship between at least one resource pool and at least one set of a type of a Cyclic Prefix (CP) and subcarrier spacing; 
acquiring, by the terminal device, the mapping relationship according to the first indication information; 
receiving, by the terminal device, second indication information from the network device in a different communication process from that of the first indication information, wherein the second indication information is used for indicating a first resource pool for transmitting a first signal; 

determining, by the terminal device, the first resource pool for transmitting the first signal according to the second indication information; 
determining, by the terminal device, according to the first resource pool for transmitting the first signal and the acquired mapping relationship, a type of the CP and subcarrier spacing for transmitting the first signal from the at least one set of the type of the CP and subcarrier spacing; and 
determining, by the terminal device, the transmission resource for transmitting the first signal from the at least one transmission resource comprised in the first resource pool for transmitting the first signal according to a pre-configured transmission resource index, and transmitting, by the terminal device, the first signal on the transmission resource for transmitting the first signal based on the type of the CP and subcarrier spacing…in combination with other limitation.


Regarding claim 25, the prior art network apparatus for transmitting a signal, comprising: a processor, a transceiver; and 
a memory storing instructions, which, when executed by the processor, cause the processor and the transceiver to perform one or more actions comprising: sending first indication information to a terminal device; 

ending second indication information to the terminal device in a different communication process from that of the first indication information, 
wherein the second indication information is used for indicating a first resource pool for transmitting a first signal; wherein the first signal is an uplink data signal or a physical uplink control channel (PUCCH); wherein the first resource pool for transmitting the first signal is determined according to the second indication information; and 
wherein the type of the CP and subcarrier spacing for transmitting the first signal are determined, according to the first resource pool for transmitting the first signal and the acquired mapping relationship, from the at least one set of the type of the CP and subcarrier spacing; 
wherein the transmission resource for transmitting the first signal is determined, according to a pre-configured transmission resource index, from the at least one transmission resource comprised in the first resource pool for transmitting the first signal; receiving the first signal on the transmission resource for transmitting the first signal based on the type of the CP and subcarrier spacing…in combination with other limitation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461